UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-12465 CTI BIOPHARMA CORP. (Exact name of registrant as specified in its charter) Washington 91-1533912 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 3101 Western Avenue, Suite 600 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 282-7100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at July 30, 2015 Common Stock, no par value CTI BIOPHARMA CORP. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM1: Financial Statements 3 Condensed Consolidated Balance Sheets at June30, 2015 (unaudited) and December31, 2014 3 Condensed Consolidated Statements of Operations – Three and Six Months Ended June30, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss – Three and Six Months Ended June30, 2015 and 2014 (unaudited) 5 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2015 and 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM3: Quantitative and Qualitative Disclosures about Market Risk 28 ITEM4: Controls and Procedures 28 PART II - OTHER INFORMATION ITEM1: Legal Proceedings 31 ITEM1A: Risk Factors 32 ITEM2: Unregistered Sales of Equity Securities and Use of Proceeds 49 ITEM3: Defaults Upon Senior Securities 49 ITEM4: Mine Safety Disclosures 49 ITEM5: Other Information 49 ITEM6: Exhibits 50 Signatures 52 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. CTI BIOPHARMA CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Warrant liability — Current portion of deferred revenue Current portion of long-term debt Other current liabilities Total current liabilities Deferred revenue, less current portion Long-term debt, less current portion Other liabilities Total liabilities Commitments and contingencies Common stock purchase warrants — Shareholders' equity (deficit): Common stock, no par value: Authorized shares - 315,000,000 and 215,000,000 at June 30, 2015 and December 31, 2014, respectively Issued and outstanding shares -180,372,288 and 176,761,099 at June 30, 2015 and December 31, 2014, respectively Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total CTI shareholders' equity (deficit) ) Noncontrolling interest ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity $ $ See accompanying notes. 3 CTI BIOPHARMA CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product sales, net $ License and contract revenue Total revenues Operating costs and expenses: Cost of product sold Research and development Selling, general and administrative Other operating expense — — — Total operating costs and expenses Loss from operations ) Non-operating income (expense): Interest expense ) Amortization of debt discount and issuance costs ) Foreign exchange gain (loss) Other non-operating income (expense) ) 1 ) ) Total non-operating expense, net ) Net loss before noncontrolling interest ) Noncontrolling interest 80 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used in calculation of basic and diluted net loss per common share See accompanying notes. 4 CTI BIOPHARMA CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net loss before noncontrolling interest $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments ) 76 47 Unrealized foreign exchange gain (loss) on intercompany balance — ) — Net unrealized loss on securities available-for-sale: ) ) (8 ) ) Other comprehensive income (loss) 10 ) ) Comprehensive loss ) Comprehensive loss attributable to noncontrolling interest 80 Comprehensive loss attributable to CTI $ ) $ ) $ ) $ ) See accompanying notes. 5 CTI BIOPHARMA CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation expense Depreciation and amortization Loss on debt extinguishment — Noncash interest expense Change in value of warrant liability ) Other ) Changes in operating assets and liabilities: Accounts receivable ) Inventory 22 Prepaid expenses and other current assets ) 73 Other assets ) Accounts payable Accrued expenses and other ) Deferred revenue ) ) Total adjustments Net cash used in operating activities ) ) Investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from Hercules debt, net of issuance costs ) Repayment of Hercules debt ) — Proceeds from Baxalta milestone advance — Payment of tax withholding obligations related to stock compensation ) ) Cash paid for Series 21 preferred stock issuance costs ) — Other 22 59 Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Cash paid during the period for taxes $ — $ — Supplemental disclosure of noncash financing and investing activities Issuance of common stock upon exercise of common stock purchase warrants $ — $ Repayment and issuance of Hercules debt $ $ — See accompanying notes. 6 CTI BIOPHARMA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Description of Business and Summary of Significant Accounting Policies CTI BioPharma Corp., together with its wholly-owned subsidiaries, also referred to collectively in this Quarterly Report on Form 10-Q as CTI, the Company, we, us or our, is a biopharmaceutical company focused on the acquisition, development and commercialization of novel targeted therapies covering a spectrum of blood-related cancers that offer a unique benefit to patients and health care providers. Our goal is to build a profitable company by generating income from products we develop and commercialize, either alone or with partners. We are currently concentrating our efforts on treatments that target blood-related cancers where there is an unmet medical need. In particular, we are primarily focused on commercializing PIXUVRI ® (pixantrone), or PIXUVRI, in the European Union, or the E.U., for multiply relapsed or refractory aggressive B-cell non-Hodgkin lymphoma and conducting a Phase 3 clinical trial program evaluating pacritinib for the treatment of adult patients with myelofibrosis to support regulatory submission for approval in the United States, or the U.S., and Europe. We are also evaluating pacritinib in earlier clinical trials as treatment for other blood-related cancers.
